ACCEPTED
                                                                                                                             03-14-00505-CV
                                                                                                                                    3974632
                                                                                                                   THIRD COURT OF APPEALS
                                                                                                                              AUSTIN, TEXAS
                                                                                                                        1/30/2015 6:10:35 PM
                                                                                                                           JEFFREY D. KYLE
       Court of Appeals                                                                                                               CLERK
       Third District of Texas
       P.O. Box 12547
       Austin, TX 78711-2547                                                                         RECEIVED IN
                                                                                                3rd COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
       January 3D, 2015                                                                         1/30/2015 6:10:35 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                        Clerk

       RE: Court of Appeals Number: 03-14-00S-S-CV
       Trial Court Case Number:             253,616-C


       Style:   Jerry Hofrock
                v. Judy Hornsby



       Court of Appeals:


       1have been unable to. prepare a brief for my appeal due to the fact that 1have not obtained a copy of
       the trial transcript.   I madethe   request in writing to. Bell Ccunty twice.    After long waits, 1received no
       response. More than a week ago I called the Bell Ccunty Justice Center and attempted             to seek cut the
       court reporter Ms. Nikki Edwards. The person l'spoke with said they had no. record of her as a court
       reporter .. 1left a message at another court reporter's     number.     The other reporter called me back a day
       later and was able to give me Ms. Edwards number.          r have   not been able to 'speak directly with her as
       yet. 1understand that the document 1originally submitted            demonstrating   my inability to pay for the
       transcript   might be the reason for this difficulty.   1regret being in this situation but do not want to. lese
       my appeal when 1should never have been ruled against in the first place, if my attorney had been
       competent.      I am sure 1can do something tesatisfy     the court reporter's   need to get paid for her
       services, if I can have the opportunttv    to. speak with her.


       Please do not dismiss my appeal and 1promise to pursue this every day until such time as I have
.. .   managed to obtain a copy of the trial transcript from the court reporter and preperly complete the brief
       for vour review. Thank you ..




       Jerry Hofrock
       1601 Eagle Wing Or.
       Cedar Park, TX 786i3 .
       512-266-2822